Citation Nr: 1531041	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-27 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), claimed as a result of service-connected plica syndrome, right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel





INTRODUCTION

The Veteran served on active duty from May 1991 to August 1991, June 1992 to August 1992 and June 1993 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied reopening the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, claimed as a result of service-connected plica syndrome, right knee.  The claim has since been transferred to the Winston-Salem RO.  

Although the Veteran previously requested that he be scheduled for a hearing before the Board at Central Office, prior to the scheduled date he requested that he instead have a Board video conference hearing.  

This appeal was processed in part using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future review of this appellant's case should consider the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the Veteran's claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




